Parker, C. J.,
delivered the opinion of the Court. We think that the plaintiff is barred of his action, by the compromise made by him and the other creditors with the defendant. They au *342thorized their agent to receive a * conveyance of the defendant’s house and land, and other property; and they agreed to receive a distributive share of the proceeds of the sale thereof, and to discharge their demands against the defendant, whatever portion of their demands the proceeds of such sale should nay That one creditor refused to execute the letter of attorney makes no difference ; as there was no provision that it should be void, if it was not executed by all. Nor is it material, that no agreement, in the nature of a counterpart, was executed by the defendant. This was not required by the terms of the contract; and the execution and delivery of the deed by the defendant, in pursuance of the agreement of the creditors, and the acceptance of that deed by their agent, and his sale of the property afterwards, was a complete execution of the contract on both sides.
These facts would have maintained the issue for the defendant, upon a plea of accord and satisfaction. For, although the plaintiff refused to receive his dividend of the proceeds, yet his agent had received the equivalent for the discharge which was promised, when he took the deed of the defendant’s property.

Plaintiff nonsuit.